Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/29/2020 has been entered.
Status of Examination
	Claims 1-3, 5, 7-13 and 21 are pending and currently under examination.
	Applicant claims a condom that comprises a hydrogel as well as an antioxidant, which may be quercetin which is complexed with a sulfated beta-cyclodextrin.  The hydrogel may comprise cross-linked multi-networks made from the combination of polyacrylamide, alginate and cyclodextrin.
	The claims will be given their broadest interpretation.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.


consisting of an antioxidant and every hydrogel that has ionic bonds, covalent bonds and cross-linked multi-networks.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to practice the invention commensurate in scope with these claims.
            The applicant’s attention is drawn to In re Wands, 8 USPQ2d 1400 (CAFC1988) at 1404 where the court set forth eight factors to consider when assessing if a disclosure would have required undue experimentation.  Citing Ex parte Forman, 230 USPQ 546 (BdApls 1986) at 547 the court recited eight factors: (1) the nature of the invention; (2) the state of the prior art; (3) the relative skill of those in the art; (4) the predictability or unpredictability of the art; (5) the breadth of the claims; (6) the amount of direction or guidance presented; (7) the presence or absence of working examples; and (8) the quantity of experimentation necessary.
            Nature of the invention:  The claimed invention is an article of manufacture, specifically a condom that comprises any hydrogel that comprises ionic bonds, covalent bonds and cross-linked multi-networks and an antioxidant, such as a condom with a hydrogel coating. The claimed invention also encompasses embodiments where a condom consists of or is made solely with any hydrogel with ionic bonds, covalent bonds and cross-linked multi-networks and an antioxidant.
            The state of the prior art and the unpredictability of the art: A large amount of research has been conducted into designing hydrogels for different purposes, from medical purposes of drug delivery and tissue engineering to agricultural and industrial purposes such as agrichemical delivery compositions and sewage treatment.  Despite these efforts of those skilled in this art, there remains challenges in producing a hydrogel that has the desired mechanical properties that are required for more physically demanding uses.  As discussed in Chen et al. (Science Chine Technological Sciences 55.8 (2012): 2241-2254), traditional hydrogels typically have low mechanical strength as well as limited friction and wear abilities (pg 2242, col 2, para 2).  Chen further teaches that it has been a great challenge to design hydrogels which can endure high mechanical stress while still providing low friction and wear properties (pg 2242, col 2, para 2).
Thus, it is clear from the teachings of the prior art that it has been very challenging to design a hydrogel that has high mechanical strength, and which offers sufficient low friction and wear properties, all properties which would be quintessential for a condom consisting of a hydrogel and an antioxidant. Consequently, based on the disclosure of the prior art, one skilled in the art would view design of a condom from a hydrogel that had these properties to be highly unpredictable.
            The relative skill of those in the art: The relative skill of those in the medical device arts is high, requiring advanced education and training.
           The breadth of the claims: The instant claims are deemed very broad, because the claims permit any condom with a hydrogel coating as well as condoms that consist of any hydrogel with ionic bonds, covalent bonds and cross-linked multi-networks and an antioxidant. Furthermore, while the independent claims describe generally the types of crosslinking that takes place in the hydrogel, the chemical aspects of the hydrogel, such as the polymers, monomers, compounds or other cross-linking agents making up the hydrogel are not required.           
The amount of direction or guidance presented, and the presence or absence of working examples: It has been established that “the amount of guidance or direction needed to enable the invention is inversely related to the amount of knowledge in the state of the art as well as the predictability in the art.” In re Fisher, 427 F.2d 833, 839 166 USPQ 18, 24 (CCPA 1970).  While Applicants exemplify one hydrogel with very specific components which include sulfated beta-cyclodextrin, polyacrylamide, alginate as well as calcium and N, N-methylenebisacrylamide cross-linkers, they have not provided additional guidance or examples of other hydrogels that would be suitable for use in a condom. 
            The quantity of experimentation necessary: Given that the instant claims encompass all hydrogels with ionic, covalent and cross-linked multi-networks, and that Applicant has failed to provide any information outside of the very specific hydrogel exemplified in the specification, an artisan would not have been able to practice the claimed invention, absent undue experimentation.
            Genentech, 108 F.3d at 1366, states, “a patent is not a hunting license.  It is not a reward for search, but compensation for its successful conclusion” and “patent protection is granted in return for an enabling disclosure of an invention, not for vague intimations of general ideas that may or may not be workable.”
            Therefore, in view of the Wands factors as discussed above, particularly the unpredictability of the art and the breadth of the claims, Applicants fail to provide information sufficient to practice the claimed invention of providing a condom comprising any hydrogel that comprises ionic bonds, covalent bonds and cross-linked multi-networks.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3, 5 and 7-13 are rejected under 35 U.S.C. 103 as being unpatentable over Modha et al. (US 2005/0127552 A1) in view of Sun et al. (Nature, 489 (2012): 133-136), Jullian et al. (Spectrochimica Acta Part A, 67 (2007): 230-234) and Zhang et al. (Journal of Bioscience and Bioengineering, 112.3 (2011): 215-218).
Applicant Claims
The instant claims encompass condoms comprising a hydrogel and an antioxidant (IE a condom coated with a hydrogel), as well as condoms which consist of every hydrogel in addition to an antioxidant as long as the hydrogel contains ionic bonds, covalent bonds and cross-linked multi-networks. 
Determination of the Scope and Content of the Prior Art 
(MPEP §2141.01)
Modha et al. discloses forming an elastomeric article, such as a condom and coating the inside of it with a hydrogel (abstract, claims 19, 27, para [0022], [0047]).  The hydrogel may be formed by a combination of monomers that are hydrophilic and water-soluble, such as acrylic acids and acrylamides, which are cross-linked (i.e. covalent bonds) to form a hydrogel that does not dissolve in water, thus rendering a hydrogel which comprises cross-linked multi-networks easily envisaged (claims 21-22, para [0028]).  Modha et al. further discloses adding active agent, such as an antioxidant skin conditioner, to the hydrogel coating (para [0032], [0038]).  As antioxidant is only 1 of 3 skin conditioners listed, antioxidant would have been easily envisaged (para [0038]).  Modha et al. exemplifies that the elastomeric article is formed from cross-linked natural rubber latex, which is impenetrable to sperm (para [0024]).  Furthermore, Modha et al. teaches in one embodiment that the pore size of the hydrogel inner layer when fully hydrated is 50-100 nm, which is orders of magnitude smaller than the average size of a human sperm cell, thus making the hydrogel layer impenetrable to sperm as well (para [0029]).   
Ascertainment of the difference between the prior art and the claims  (MPEP §2141.02)
Modha et al. discloses the condom as discussed above, but fails to specifically teach that the antioxidant that is the anti-viral quercetin, that the condom provides increased sexual pleasure when worn over not wearing a condom, that stretching of the hydrogel releases the antioxidant and that the hydrogel comprises sulfated beta-cyclodextrin, polyacrylamide and alginate and a water to polymer ratio of 86%/14%.  The teachings of Sun et al., Jullian et al. and Zhang et al. help to cure these deficits.
Sun et al. teaches a stretchable and tough hydrogel that is formed from two types of crosslinked polymer:alginate ionically crosslinked with calcium cation and polyacrylamide covalently crosslinked with N, N-methylenebisacrylamide, (i.e. a multi-network crosslinked hydrogel) (see entire document, especially abstract, pg 133). Sun et al. recognizes hydrogels as a vehicle for drug delivery (pg 133).  The hydrogel has a water content of 86%, leaving the polymers to make up 14% as claimed in claim 2 (pg 133).
Jullian et al. provide a complex of quercetin and a sulfated beta cyclodextrin (sulfobutyl ether-beta-cyclodextrin) and demonstrate that this complex enhanced the solubility of quercetin in water more than the other two quercetin-cyclodextrin complexes tested (see entire document, especially abstract, pg 232, Fig. 2).
Zhang et al. teach that the antioxidant quercetin ameliorates erectile dysfunction in murine subjects treated with streptozotocin to induce erectile dysfunction (abstract).
Finding of prima facie obviousness
Rationale and Motivation (MPEP §2142-2143)
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the stretchable and tough hydrogel of Sun et al. in place of the hydrogel taught by Modha et al. in order to provide enhanced durability to the condom of Modha et al.  Furthermore, as Modha et al. teach that the inner hydrogel may be used to deliver actives, including antioxidants, and Zhang et al. teach that the antioxidant quercetin may ameliorate erectile dysfunction in subject in need thereof, and as Jullian et al. teach that the sulfated beta-cyclodextrin quercetin complex taught therein provides the best quercetin water solubility out of the other complexes tested, one of ordinary skill in the art would have found it obvious to utilize the quercetin/sulfated beta-cyclodextrin complex taught by Jullian et al. as the antioxidant in the hydrogel of Modha et al. in the condom of Sun et al.  One of ordinary skill in the art would have had a reasonable expectation of success in doing so and treating erectile dysfunction in a subject in need thereof and thus increase sexual pleasure in a subject that wears the condom over not wearing a condom based upon the teachings of Zhang et al.
	Regarding the specific ionic and covalent bonds formed, as the prior art suggests and would have motivated one of ordinary skill in the art to combine the sulfated beta-cyclodextrin with the hydrogel of Sun et al. containing the ionic bonded calcium ion and alginate as well as the N,N-methylenebisacrylamide covalent bonds, the results of an ionic bond between cyclodextrin with high negative charge density and the positively charged polyacrylamide as well as the covalent bonds of the amine groups on polyacrylamide chains and carboxyl groups on alginate chains would necessarily have followed.  Furthermore, Applicants own specification evidences releasing quercetin by stretching of the hydrogel suggested by the prior art as well as evidences that quercetin is anti-viral. 
	Therefore, the claimed invention would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention because the prior art is suggestive of the claimed invention.


Response to Arguments
	The amendment to claim 21 has rendered the 112(a) and 112(b) rejections no longer applicable.  Therefore, the 112(a) and 112(b) rejections of claim 21 are hereby withdrawn. 
	Applicant traverses the 103 rejection of record by arguing neither Modha et al. alone or in combination with Zhang et al., Sun et al, and Julian et al. suggest a condom that is a hydrogel that comprises ionic bonds and covalent bonds and cross-linked multi-networks. Applicant further argues that the hydrogel of Modha et al. has pores, when hydrated, that would permit sperm to pass through.  These lines of reasoning were not found persuasive.
	First, it is noted that all of claims 1-3, 5, 7-13 require “a condom comprising” which is quite different than what the Applicant is arguing, that the claims require that the “condom is a hydrogel”.  Thus, the fact that Modha et al. teach a condom where the hydrogel only forms part of the condom, and the condom also contains an outer layer made of latex, causes no issues, the disclosure falling directly within the requirement that the condom comprises a hydrogel.  
Second, regarding the inclusion of a hydrogel that comprises ionic bonds and covalent bonds and cross-linked multi-networks, while Modha et al. do not teach the hydrogel has the properties as claimed, Sun et al. does provide a hydrogel with these properties and teach that such hydrogels have additional properties, such as toughness and stretchability, which would be recognized as desirable in a material that forms a condom.  Furthermore, as the prior art suggests and would have motivated one of ordinary skill in the art to combine the sulfated beta-cyclodextrin with the hydrogel of Sun et al. containing the ionic bonded calcium ion and alginate as well as the N,N-methylenebisacrylamide covalent bonds, the results of an ionic bond between cyclodextrin with high negative charge density and the positively charged polyacrylamide as well as the covalent bonds of the amine groups on polyacrylamide chains and carboxyl groups on alginate chains would necessarily have followed. Thus, a hydrogel that contains ionic bonds, covalent bonds and cross-linked multi-networks would have been prima facie obvious.  
Finally, while Modha et al. does teach in the broadest embodiment that when fully hydrated the hydrogel may have pores from 1 nanometer to 10 microns, the upper range exceeding the diameter of sperm, Modha et al. further teach in another embodiment that the hydrogel when fully hydrated contain pores that are from about 50 to about 100 nanometers, which would make the hydrogel impermeable to sperm.  Nonetheless, as noted in the 103 rejection, Modha et al. further teach inclusion of the hydrogel within a latex outer shell which also would have been impermeable to sperm.  Either way, the limitation of claim 12 is prima facie obvious.
Conclusion
No claims are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL L BRANSON whose telephone number is (571)270-3812.  The examiner can normally be reached on Monday -Friday 9-5 Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Liu can be reached on (571) 272-5539.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





DANIEL L. BRANSON
Examiner
Art Unit 1616

/JOHN PAK/Primary Examiner, Art Unit 1699